29 N.J. Super. 316 (1954)
102 A.2d 686
WILLIAM BERLAND REALTY CO., ET AL., PLAINTIFFS-APPELLANTS, AND CROSS-RESPONDENTS,
v.
HAHNE & CO., ET AL., DEFENDANTS-RESPONDENTS, AND CROSS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued January 4, 1954.
Decided January 21, 1954.
Before Judges JAYNE, FRANCIS and CLAPP.
*317 Mr. Herbert J. Hannoch argued the cause for appellants and cross-respondents (Messrs. Hannoch, Lasser, Weinstein & Myers, attorneys).
Mr. Vincent P. Biunno argued the cause for respondents and cross-appellants (Messrs. Lum, Fairlie & Foster, attorneys).
The opinion of the court was delivered PER CURIAM.
The judgment with the following modification is affirmed for the reasons expressed by Judge Speakman whose opinion is reported at 26 N.J. Super. 477 (Ch. Div. 1953). Our review guides us to the conclusion that the extraordinary relief granted by paragraph No. 3 of the judgment wherein the defendants, their respective officers, agents and attorneys are permanently restrained and enjoined from assigning the tenant's interest or any part thereof under the lease, and from subletting the whole or any part of the demised premises during the term of the lease, or any renewal thereof, without the written consent of the plaintiff William Berland Realty Co., or its successors and assigns, was unwarranted by the existing state of the evidence. In that respect only the judgment is reversed and in all other respects it is affirmed. No costs.